Clark, J. (dissenting) :
I dissent and vote for reversal and a new trial, on the ground that the persistent indulgence of plaintiff’s counsel in inflammatory and intemperate remarks in his summary to the jury tended to create such a prejudice against the defendant as to require a new trial in the interests of justice.
Such remarks were not justified by any language claimed to have been used by defendant’s counsel and not shown by the record. We cannot assume that this inflammatory language did not affect the jury. It was calculated to prejudice them against a municipal corporation and in favor of a widow with small children, and that is the single and sufficient reason for granting a new trial. (Halpern v. Nassau Electric R. R. Co., 16 App. Div. 90; Bagully v. Morning Journal Assn., 38 id. 522; Baird v. Douglass, 199 id. 818; Strickland v. N. Y. C. & H. R. R. R. Co., 88 id. 371; Hoffman v. New York Rys. Co., 84 Misc. Rep. 637; Weisman v. Baer & Hoffman, Inc., 121 id. 790.)
It is sufficient that objection be called to the attention of the judge and exceptions taken to the ruling without interrupting the argument. (38 Cyc. 1508.)
Judgment and order affirmed, with costs.